Citation Nr: 0823938	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a service-connected 
disability.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
disability.

4.  Entitlement to an initial compensable rating for the 
service-connected residuals of a laceration to the right 
index finger.

5.  Entitlement to an initial compensable rating for the 
service-connected residuals of a laceration to the right 
middle finger.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from February 1998 to 
March 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee issued in June 2002 (denying service connection for 
a right shoulder disorder) and in December 2003 (granting 
service connection for a right index finger disability and 
assigning an initial noncompensable evaluation). 

Also on appeal are rating decisions issued by the RO in 
Lincoln, Nebraska issued in June 2005 (denying service 
connection for a left shoulder disorder and a low back 
disorder) and in August 2005 (granting service connection for 
a right middle finger disability and assigning an initial 
noncompensable evaluation).  The Lincoln, Nebraska RO is 
currently VA's Agency of Original Jurisdiction (AOJ).

As the rating claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

The veteran testified before the undersigned Member of the 
Board in a hearing at the RO in April 2008.  Thereafter the 
record was kept open for 60 days at the veteran's request to 
enable him to obtain and submit additional evidence for 
inclusion in the record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran is competently diagnosed with mechanical low 
back strain and bilateral shoulder strain.

3.  There is no evidence of back or shoulder injury during 
military service, and no competent medical opinion asserting 
a relationship between the claimed lower back and bilateral 
shoulder disorders and military service.

4.  Competent medical opinion states the veteran's claimed 
lower back and bilateral shoulder disorders are less likely 
than not due to or aggravated by his service-connected pes 
planus or his service-connected bilateral knee disabilities.

5.  From September 24, 2002 the veteran's residuals of the 
right index finger and right middle finger lacerations have 
been manifested by loss of sensation over the knuckles, 
superficial scarring less than 144 square inches, and 
subjective pain; there is no objective evidence of loss of 
motion or function of the fingers.





CONCLUSIONS OF LAW

1.  The veteran does not have a current right shoulder 
disorder that is due to or aggravated by disease or injury 
during military service or by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).

2.   The appellant does not have a current left shoulder 
disorder that is due to or aggravated by disease or injury 
during military service or by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).  

3.  The appellant does not have a current low back disorder 
that is due to or aggravated by disease or injury during 
military service or by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007). 

4.  The criteria for a compensable evaluation for the 
service-connected residuals of a laceration of the right 
index finger from September 24, 2002 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71a, 
4.118, 4.124 including Diagnostic Codes 5229, 7801, 8516 
(2007)  

5.  The criteria for a compensable evaluation for the 
service-connected residuals of a laceration of the right 
middle finger from September 24, 2002 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71a, 
4.118, 4.124 including Diagnostic Codes 5229, 7801, 8516 
(2007)  
 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In September 2001 the Nashville, Tennessee RO sent the 
veteran a letter advising him that to establish entitlement 
to service connection for a disability the evidence must show 
a current disability, an injury or disease in service, and a 
relationship between the claimed disability and military 
service. The veteran had an opportunity to respond prior to 
issuance of the rating decision in June 2002.

The issue of evaluation of the service-connected finger 
disabilities is a "downstream" issue in that pre-rating 
development was related to establishing entitlement to 
service connection, not evaluation of the disability.  
However, after receiving the veteran's Notice of Disagreement 
(NOD) with the rating decision the Lincoln, Nebraska RO sent 
the veteran a letter in January 2006 advising him that to 
establish entitlement to an increased rating for a service-
connected disability the evidence must show that the 
disability had become worse.  The veteran had an opportunity 
to respond prior to issuance of the Statement of the Case 
(SOC) on these issues in April 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  
It also advised the veteran of the types of evidence 
acceptable.  The letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran after the rating 
action on appeal.  This is logical, since these are 
"downstream" issues.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the August 
2005 SSOC (evaluation of right index finger), the June 2006 
SOC (evaluation of right middle finger), and the May 2007 
SSOC (service connection issues).  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letters cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for applicable rating criteria.  
This was accomplished in the SOC and SSOCs, which suffices 
for Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in an RO letter in March 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, in the course of 
the most recent medical examination of the fingers in March 
2006 the examiner questioned the veteran regarding the effect 
of his service-connected symptoms on all aspects of daily 
living, not just employability and not just on a schedular 
basis; the veteran's responses were considered in the 
examiner's report and in subsequent adjudications.  The Board 
accordingly finds that the veteran has demonstrated actual 
knowledge of the evidence required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) and post-service 
VA and non-VA medical records have been associated with the 
claims file.  The veteran has not identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claim, most recently in March 
2006.  The veteran has not asserted, and the file does not 
show, that his service-connected symptoms have become more 
severe since then.  The veteran was also afforded VA 
examination to obtain a medical opinion as to the etiology of 
the disorders for which he claims service-connection.

The veteran has also been afforded a hearing before the Board 
in which he presented oral argument in support of his claim.  
The file was kept open thereafter for 60 days at his request 
to enable him to submit additional documents into evidence, 
but he has not done so.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  

II.  Analysis

A.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  Alternatively, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 
439 (1995).  

VA has a duty to consider a claim under all theories of 
entitlement.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. 
Cir. 2004).  The veteran has argued that his claimed 
disorders of the bilateral shoulders and the lower back may 
be due directly to military service or may be caused or 
aggravated by his service-connected bilateral pes planus 
and/or his service connected bilateral knee patellofemoral 
pain syndrome; the Board will consider both theories of 
entitlement.

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

To prevail on the issue of secondary service causation, the 
record must show: evidence of a current disability; evidence 
of a service-connected disability; and, medical nexus 
evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

Additional disability is compensable when a nonservice-
connected disability is aggravated by a service-connected 
disability; in such a case, the evaluation assigned is based 
on the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. 439.  However, additional 
disability is not compensable when a service-connected 
disability is aggravated by a nonservice-connected 
disability.  Johnston v. Brown, 10 Vet. App. 80, 86 (1997).

The veteran's STR includes an October 2000 self-reported 
Report of Medical History in which the veteran indicated a 
history of recurrent back pain or injury; he also reported a 
history of "trick shoulder."  The examiner's endorsement 
stated that the veteran's pes planus was causing back and 
knee pain.  However, in contemporaneous clinical evaluation 
both the spine and the upper extremities were noted as 
"normal" and the veteran's PULHES profile was 113121, 
indicating the highest level of fitness of the upper 
extremities (H1).

The veteran had a VA examination in March 2005 in which he 
reported problems with the back beginning one year previously 
and shoulder problems beginning approximately three years 
previously, both without specific trauma or injury.  The 
veteran described constant pain from the middle to lower back 
and into the shoulders, although without significant 
radiculopathy.  He also described constant bilateral 
discomfort with stiffness, weakness and tightness and some 
popping, aggravated by overhead work and by rain and cold 
weather.  

The examiner performed a thorough clinical evaluation of the 
back and shoulders and noted his observations in detail.   X-
rays of the lumbosacral spine and the bilateral shoulders 
were normal.  The examiner's diagnosis was mechanical low 
back strain and bilateral shoulder strain.

The examiner expressed an opinion, based on examination of 
the veteran and review of the claims file, that the veteran's 
mechanical back pain was less likely than not secondary to 
the service-connected bilateral knee disability because the 
knee disability did not cause any significant alteration of 
gait, posture or body mechanics to result in a lumbar spine 
disorder.  The examiner also stated an opinion that the 
bilateral shoulder condition was less likely than not due to 
directly to military service or on a secondary basis to the 
service-connected disabilities of the fingers.

The veteran was reexamined in March 2006 by the same VA 
physician who had examined him the previous year.  The 
examiner's clinical observations were essentially identical 
to those of the previous examination.  The examiner stated 
that it is less likely than not that either the left shoulder 
strain or the mechanical back strain are related to either 
the service-connected bilateral pes planus or the service-
connected bilateral knee disability.  The examiner 
particularly noted that although it is noted that the veteran 
occasionally had back pain during flare-ups of his knee 
disorder, there does not appear to be a permanent, consistent 
aggravation in that the back always flares up with a flare-up 
of the knee condition.

A February 2006 letter from a Doctor of Chiropractic (DC) 
associated with Cherry Hills Chiropractic states that the 
veteran was currently receiving treatment for neck, shoulder 
and back pain, diagnosed as cervicalgia and thoracalgia.  The 
DC stated that, based on review of the medical records, it is 
possible that some of the injuries sustained by the veteran 
during military service are either directly or indirectly 
related to the objective findings and symptomatic complaints 
for which the veteran was currently receiving treatment 
including the neck, back and shoulder pain and dysfunction.

The veteran testified before the Board in April 2008 that his 
musculoskeletal pain began as knee pain and then progressed 
to foot pain and back pain.  He felt back pain in military 
service but did not seek treatment until after his discharge 
from service.  The back symptoms have continued and perhaps 
worsened since his discharge.  The shoulder pain began after 
his discharge from service, and the veteran believes that the 
shoulder pain is due to alterations of his gait and posture 
caused by his problems with his back, feet and knees.

As noted above, the veteran is competently diagnosed with 
mechanical low back strain and bilateral shoulder strain.  
The first element of service connection on either a direct or 
secondary basis is accordingly satisfied.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case, there is no evidence whatsoever that the 
veteran had a back or shoulder injury in service, and there 
is no competent medical opinion of record asserting a 
relationship between the claimed disorders and military 
service.  Accordingly, the criteria for direct service 
connection are not met.

Similarly, the veteran is shown to be service-connected for 
bilateral pes planus (rated as 10 percent disabling) and for 
left and right knee patellofemoral pain syndrome (each rated 
as 10 percent disabling), but there is no competent medical 
opinion relating the claimed back and shoulder disorders to 
the service-connected disabilities, and in fact the VA 
medical examiner expressed a competent medical opinion that 
such a relationship is less likely than not.  Accordingly, 
the criteria for secondary service connection are not met.

The Board has carefully considered the February 2002 letter 
by the DC, but finds that is not an adequate medical opinion. 
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

The DC's letter asserts that "it is possible" some of the 
injuries [unspecified] sustained by the veteran during 
military service are either directly or indirectly related to 
the current back and shoulder dysfunction.  However, medical 
opinions expressed in speculative language such as "it is 
possible" do not provide the degree of certainty required 
for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998), citing Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Further, the DC provided no clinical rationale for his 
opinion.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998). 

Finally, VA must consider all favorable lay evidence of 
record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Therefore, in addition to the medical evidence the 
Board has carefully considered the lay evidence offered by 
the veteran, including his correspondence to VA and his 
testimony before the Board.  

As noted above, the veteran has testified to back pain 
beginning in service and continuous thereafter, and to his 
belief that his claimed disorders are due either to military 
service or to his service-connected disabilities.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay testimony is also competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 
398, 405 (layperson is competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App.492, 494-95 (1992) (layperson may provide eyewitness 
account of medical symptoms).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465, distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case the Board finds that the veteran's unsupported 
accounts of chronic back problems beginning in service are 
not credible because those accounts are inconsistent with 
service medical records that show no indication of a back 
disorder in service or at the time of discharge, and also 
with his own statement to the VA examiner in March 2005 in 
which he reported problems with the back beginning one year 
previously (i.e. since early 2004). 

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case the Board's finding 
is based on internal inconsistency, not on an absence of 
contemporaneous medical evidence, and Buchanan accordingly 
does not apply.

To the extent that the veteran's lay evidence asserts his 
personal belief regarding the etiology of his claimed 
disorders, the Board simply notes that laypersons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
Grover v. West, 12 Vet. App. 109, 112 (1999); see also 
Espiritu, 2 Vet. App.492, 494.  Rather, it is the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis 
and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Based on the evidence and analysis above, the Board finds 
that the criteria for service connection for a low back 
disorder and a bilateral shoulder disorder are not met on 
either a direct or secondary basis.  Accordingly, the claims 
must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the evidence preponderates against the claims, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The RO has rated the veteran's right middle finger disability 
under the criteria of 38 C.F.R. § 4.71a (musculoskeletal 
system), DC 5229 (limitation of motion of the index or long 
finger), and has rated the right index finger disability 
under the criteria of 38 C.F.R. § 4.118 (peripheral nerves), 
DC 8616 (neuralgia of the ulnar nerve).   However, VA must 
consider whether alternative DCs are more appropriate.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The veteran's finger lacerations may potentially be rated on 
the basis of musculoskeletal injury under 38 C.F.R. § 4.71, 
muscle injury under 38 C.F.R. § 4.73, scarring under 
38 C.F.R. § 4.118, and/or nerve injury under 38 C.F.R. 
§ 4.124a.  As noted in more detail below, there is no 
indication of muscle damage, so rating under 38 C.F.R. § 4.73 
is not applicable in this case.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Also, "38 U.S.C.A. § 1155 implicitly contains the concept 
that 'the rating schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate the claimant 
for the actual impairment of his earning capacity' and would 
constitute pyramiding."  Esteban, 6 Vet. App. 259, 261, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The rating criteria of 38 C.F.R. § 4.71a, DC 5229 (limitation 
of motion of the index or long finger) are as follows, 
without distinction between the major (dominant) and minor 
(non-dominant) hand: a rating of 0 percent is assigned with a 
gap of less than one inch between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension limited by no 
more than 30 degrees.  A rating of 10 percent is assigned 
with a gap of one inch or more between the fingertips and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or extension limited by more 
than 30 degrees.

The rating criteria of 38 C.F.R. § 4.118, DC 7802 (scars 
other than head, face or neck that are superficial and do not 
cause limited motion) are as follows: a rating of 10 percent 
is assigned for an area or areas of 144 square inches or 
greater.  Other DCs under 38 C.F.R. § 4.118 are not 
appropriate because the scars on the veteran's knuckles are 
not shown to be deep, unstable, tender to palpation or 
otherwise painful, or adherent to the underlying tissue.

The rating criteria of 38 C.F.R. § 4.124a, DC 8516 
(incomplete paralysis of the ulnar nerve) are as follows for 
the major (dominant) hand: a rating of 10 percent is assigned 
for mild incomplete paralysis.  A rating of 30 percent is 
assigned for moderate incomplete paralysis.  A rating of 40 
percent is assigned for severe incomplete paralysis.  A 
rating of 60 percent is assigned for complete paralysis with 
the "griffin claw" deformity due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and hyperthena eminences; loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened.  
Neuritis (DC 8616) and neuralgia (DC 8716) are rated on the 
scale for injury of the nerve involved; see 38 C.F.R. 
§ 4.123.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal for increased 
rating for a disability already service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning with the effective date of 
service connection (September 24, 2002). 

The veteran had a VA examination in November 2003 in which 
the examiner noted the veteran was right-handed.  The veteran 
reported having no sensation on the knuckles of his right 
hand, as well as decreased strength and grip strength on the 
right side. On examination there was a scar on the lateral 
aspects of the second and third knuckles and anesthesia of 
the tips of the knuckles, although there was normal sensation 
throughout the rest of the hand.  Grip strength and 
interosseous muscle strength were normal.  Flexion and 
extension of the fourth and fifth digits were normal.  The 
examiner's impression was decreased sensation at the tops of 
the knuckles of the fourth and fifth digits of the right 
hand, although with near preserved function.

The veteran had a VA medical examination in March 2005 in 
which the examiner noted that the veteran's in-service injury 
consisted of a "shave" or evulsion laceration over the 
proximal interphalangeal (PIP) joints of the index and long 
fingers of the right hand.  The veteran reported pain in the 
area of the scarring of 8/10 intensity, aggravated by 
extremes of temperature.  He reported no significant loss of 
function overall and no significant history of dropping 
items, loss of strength or ability to use the right hand as a 
unit.  There was some decrease in sensation over the knuckles 
as described in previous VA examination.

On examination the right hand demonstrated several small, 
well-healed, somewhat curvilinear scars over the knuckles of 
the index and long fingers of the right hand over the 
extensor aspects of the PIP joint.  There was some decrease 
to sensation to monofilament testing.  There was full range 
of motion of all joints of the fingers.  The veteran was able 
to create good grip and to touch the proximal palmar crease.  
There were no deficits in the ability of the hand to work as 
a unit.  Examination under the DeLuca protocol revealed no 
pain weakness, fatigability or incoordination.  The 
examiner's diagnosis was laceration of the right index and 
right long fingers with some anesthesia over the right 
extensor aspect of the PIP knuckles of those fingers.

The veteran had a VA examination in March 2006 by the same 
physician who had conducted the examination one year earlier.  
The examiner's observations are virtually identical to the 
previous examination.  The fingers showed no amputation, 
ankylosis, or deformity, and hand strength and dexterity were 
normal.  X-rays of the right hand were normal.  Color 
photographs taken of the veteran's right hand during the 
examination show that the index finger and right middle 
finger appear to have small, well-healed, non-disfiguring 
scars over the PIP joints.  

The examiner stated that the disability caused no significant 
effect on the veteran's occupation as a customer service 
representative, although prolonged typing reportedly could 
aggravate the affected fingers.  The veteran had lost no time 
from work due to the finger disabilities.  The finger 
disabilities had mild impact on chores, exercise, and sports, 
and no impact on shopping, traveling, recreation, feeding, 
bathing, dressing, grooming or toileting.  Once again 
evaluation under the DeLuca protocol showed no pain, 
weakness, fatigability or incoordination.

The veteran testified before the Board in April 2008 that his 
fingers occasionally swell, and that he has no sensation on 
the first and second knuckle joints of the fingers in 
question, although he did have sensation in the fingertips.  
He testified that he has diminished grip strength and 
dexterity in the right hand and has accordingly compensated 
by using his left (minor) hand to compensate.  Cold or wet 
weather exacerbates the tendency of his fingers to swell, 
which causes pain and makes it difficult to make a fist or to 
grip; the veteran demonstrated that during flare-up he had a 
gap of approximately one inch between the fingertips and the 
palmar crease when trying to close the hand.  On the job, he 
has experienced diminished typing speed and accuracy.  

Based on the medical evidence above, the Board finds no 
provision under any applicable DC under which a compensable 
rating may be granted.

Compensable rating for a musculoskeletal disorder under DC 
5229 is not warranted because the veteran is shown on 
examination to be able to close his fist without a gap of one 
inch or more between the fingertips and the proximal 
transverse crease of the palm; alternatively, he does not 
have extension limited by more than 30 degrees.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the DC. 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.  In this case, 
the VA examiner specifically noted that there is no 
additional limitation of function due to pain, weakness, 
fatigability or incoordination.  Additional compensation for 
functional loss is accordingly not warranted.

Compensable rating for scars under DC 7802 is not warranted 
because the veteran's scars over the knuckles are clearly 
shown on photographs to be less than 144 square inches.  As 
noted, other DCs under 38 C.F.R. § 4.118 are not appropriate 
because the scars on the veteran's knuckles are not shown to 
be deep, unstable, tender or painful, adherent to the 
underlying tissue or productive of limitation of function of 
the fingers.

Finally, compensable rating for nerve injury under DC 8516 is 
not warranted because the veteran is not shown on examination 
to have even mild incomplete paralysis of the ulnar nerve.  
The veteran is shown to have some anesthesia over the 
knuckles, but examination consistently finds no loss of 
function of the fingers associated with this anesthesia.

In addition to the medical evidence the Board has carefully 
considered the veteran's lay evidence regarding his symptoms.  
Specifically, the veteran has asserted that his fingers cause 
severe pain, occasional swelling, occasional swelling, and 
occasional loss of strength and dexterity in the dominant 
hand, although none of these symptoms have ever been observed 
during medical examinations.

Careful review of the file shows that the veteran has a 
history of apparently exaggerating the severity of the 
original injury.  The veteran has asserted that his fingers 
were sliced to expose bone and tendon, but STR show a lesser 
trauma - avulsion of the index finger and "minor" avulsion 
of the third finger with no apparent patient distress and 
extensor function of both fingers intact, subsequently 
treated by daily dressing changes with no indication of 
complications.  

The Board accordingly finds in this case that the veteran's 
unsupported account of his symptoms lacks sufficient 
credibility to support a higher rating, absent corroboration 
through medical or objective lay evidence.  

Based on the medical and lay evidence of record the Board 
finds that from September 24, 2002 the veteran's symptoms 
have more closely approximated the criteria for the current 
noncompensable rating.  Accordingly, the claims for increased 
evaluation must be denied. 

In adjudicating these claims the Board has considered the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  As the evidence preponderates against the claims 
the benefit-of-the-doubt rule is not for application.  




ORDER

Service connection for a right shoulder disorder, to include 
as secondary to a service-connected disability, is denied.

Service connection for a left shoulder disorder, to include 
as secondary to a service-connected disability, is denied.

Service connection for a low back disorder, to include as 
secondary to a service-connected disability, is denied.

An initial compensable rating for the service-connected 
residuals of a laceration to the right index finger from 
September 24, 2002 is denied.

An initial compensable rating for the service-connected 
residuals of a laceration to the right middle finger from 
September 24, 2002 is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


